Citation Nr: 1728645	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO. 12-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for lumbar disc disease.

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower leg and foot.

3. Entitlement to an initial rating in excess of 40 percent for radiculopathy of the left lower leg and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served in the Army on active duty from July 1978 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board acknowledges that in June 2017, the Veteran submitted a letter indicating that he wished to withdraw from appeal his claims of entitlement to increased ratings for lumbar disc disease and for radiculopathy of the lower legs and feet. For the reasons elaborated below, the Board finds that the letter meets the criteria for withdrawal of the appeal.


FINDINGS OF FACT

In June 2017, the Veteran submitted written correspondence in which he withdrew his appeal on the issues of entitlement to an initial rating in excess of 40 percent for lumbar disc disease, an initial rating in excess of 20 percent for radiculopathy of the right lower leg and foot, and an initial rating in excess of 40 percent for radiculopathy of the left lower leg and foot. There are no questions of fact or law remaining before the Board in these matters.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to an initial rating in excess of 40 percent for lumbar disc disease. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower leg and foot. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to an initial rating in excess of 40 percent for radiculopathy of the left lower leg and foot. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing. 38 C.F.R. § 20.204 (2016).

In a June 2017 statement, the Veteran indicated in writing that he wished to withdraw his appeal pending with the Board. At the time the statement was received, the matters before the Board were the claims of entitlement to an initial rating in excess of 40 percent for lumbar disc disease, an initial rating in excess of 20 percent for radiculopathy of the right lower leg and foot, and an initial rating in excess of 40 percent for radiculopathy of the left lower leg and foot. The Board finds that the Veteran has withdrawn the appeal as to these issues. Therefore, there remain no allegations of errors of fact or law for appellate consideration on these particular matters. Accordingly, the Board does not have jurisdiction to review the issues, and the identified appeal is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 40 percent for lumbar disc disease is dismissed.

The appeal for entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower leg and foot is dismissed.

The appeal for entitlement to an initial rating in excess of 40 percent for radiculopathy of the left lower leg and foot is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


